Citation Nr: 9919292	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of anxiety reaction, currently evaluated as 50 
percent disabling.

2.  Entitlement to restoration of a 10 percent evaluation for 
hearing loss disability, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Veteran and friend, V. M



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to September 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied increasing the veteran's service-
connected anxiety disorder and proposed to reduce the 
veteran's 10 percent evaluation for hearing loss disability.  
In a July 1995 rating decision, the RO reduced the veteran's 
evaluation for hearing loss disability to noncompensable.  
During the course of the appeal, the RO also proposed and 
reduced the veteran's service-connected anxiety disorder to 
30 percent.  However, in a May 1997 rating decision, the RO 
restored the veteran's 50 percent evaluation for anxiety 
reaction disorder.  

The veteran, his friend, and his representative appeared 
before a hearing officer at a hearing at the RO in October 
1996.  In April 1998, the Board REMANDED this case to the RO 
as the veteran had requested a Travel Board hearing.  The RO 
scheduled the veteran for a Travel Board hearing before a 
member of the Board at the RO in June 1999.  The veteran 
failed to report to the hearing.  The case has been returned 
for adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his anxiety and hearing loss 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's anxiety reaction disorder is manifested 
primarily by constant nervousness, depression, panic attacks, 
difficulty sleeping without medication, suicidal thoughts, 
and marked difficulty establishing and maintaining effective 
work and social relationships.

2.  The veteran's anxiety reaction disorder has been shown to 
result in his virtual isolation in the community and his 
inability to obtain or retain employment.

3.  In a May 1995 rating decision, the RO proposed to reduce 
the veteran's disability evaluation from 10 percent to 
noncompensable on the basis that the evidence indicated 
improvement in the disability; the reduction was accomplished 
in a July 1995 rating decision and became effective on 
October 1, 1995. 

4.  A March 1995 VA audiological evaluation showed a pure 
tone threshold average of 56 in the right ear and 47 in the 
left ear with 82 percent speech discrimination in the right 
ear and 90 percent in the left ear.

5.  Recent audiological evaluations have shown that the 
veteran's hearing loss disability was productive of no more 
than Level IV hearing in the right ear and Level I hearing in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
anxiety reaction disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.132 and Diagnostic Codes 9400 (1998).

2.  The criteria for restoration of a 10 percent evaluation 
for a hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 
3.105, 3.344, 4.85, 4.86, 4.87 and Diagnostic Codes 6100, 
6101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his anxiety or hearing loss 
disability may be obtained, which have not already been 
requested by the VA or associated with his claims folder.  
The Board accordingly finds that the duty to assist, as 
mandated by of 38 U.S.C.A. § 5107(a)(West 1991), has been 
satisfied.

I.  Anxiety reaction disorder

Service connection for anxiety reaction was granted by the RO 
by means of a October 1978 rating decision following review 
of the relevant evidence, which included the veteran's claim, 
support statements and documents, and his service medical 
records, showing complaints of nervousness and a diagnosis of 
depression.  The RO assigned a 10 percent disability 
evaluation.  In a March 1983 rating decision, the RO 
increased the veteran's evaluation for anxiety reaction to 30 
percent.  In a March 1986 rating decision, the RO increased 
the veteran's evaluation for anxiety reaction to 50 percent.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for an anxiety disorder 
when there was considerable impairment in the veteran's 
ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9400 
(1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions.  
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for an anxiety disorder which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9400 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

VA medical records from April to December 1994 indicate that 
the veteran reported feelings of restless and agitation, 
problems with procrastination, no changes in 
dysphoria/depression, and no active suicidal thoughts. 

In several statements, dating from May 1993 to February 1995, 
several business owners stated that the veteran was not 
employable for their purposes primarily due to his nervous 
disorder. 

In March 1995, the veteran filed a claim for a total rating 
based on individual unemployability.  In evaluating this 
claim, the RO determined that the veteran was requesting an 
increased evaluation of his service-connected anxiety 
reaction, evaluated as 50 percent disabling.

At a March 1995 VA examination, the veteran complained that 
he was nervous all the time, avoided people, that his 
depression had become worse, and that he had thought of 
suicide, but denied any intent.  He denied a history of drug 
or alcohol abuse.  The veteran reported that he was divorced 
in 1975 and stopped working in 1982.  On evaluation, the 
veteran was described as appropriately dressed, adequately 
groomed, and oriented to time, person, place, and situation.  
His speech was mildly pressured, and his mood and affect were 
anxious.  There was no flight of ideas or looseness of 
associations.  The veteran denied hallucinations, homicidal 
and suicidal ideations, and did not express clearly 
identifiable delusions.  His remote, recent and immediate 
recall was good.  Insight, judgment, and abstracting ability 
were good.  The veteran's history of generalized anxiety 
disorder and dysthymic disorder was noted.  

A September 1995 medical record indicates that the veteran's 
panic and dysphoria were under reasonable control.  The 
veteran complained of increased fatigue with medication.  
Limited interest and avoidance of social interaction were 
noted.

During an October 1995 VA examination, the veteran reported 
feeling nervous and depressed all the time and stated he 
could not sleep without medication.  On evaluation, his mood 
was depressed and his affect was anxious.  His speech was 
unremarkable and he was oriented to time, place, person, and 
situation.  He denied hallucinations, suicidal or homicidal 
thoughts, and expressed no identifiable delusions.  His 
remote, recent and immediate memory was good as was his 
judgment and insight.  The examiner stated that the veteran 
provided a history of symptoms consistent with generalized 
anxiety disorder and dysthymic disorder.

Based on these evaluations, the RO, in a December 1995 rating 
decision, proposed reducing the veteran's evaluation for 
anxiety reaction from 50 percent to 30 percent.  The 
reduction was accomplished in a May 1996 rating decision and 
became effective on August 1, 1996.

VA medical records from December 1995 to November 1996 
indicate that the veteran's mood was dysphoric and his affect 
was anxious.  The veteran reported that he tried to 
socialize, but became too anxious.  It was noted that his 
interests were limited and that his panic continued.

At a July 1996 VA examination, the veteran complained of 
constant nervousness and feeling like he was about to come 
unglued.  He admitted having recent suicidal thoughts, but 
denied any intent.  He reported mental insomnia and decrease 
in appetite, with the loss of 22 pounds in the past year.  He 
reported that he was last employed in 1992, but left because 
his nerves were too bad.  On evaluation, the veteran was 
described as appropriately dressed and adequately groomed.  
His speech was unremarkable with no flight of ideas or 
looseness of associations.  It was noted that he denied 
hallucinations, homicidal and suicidal thoughts, and did not 
describe identifiable delusions.  He was oriented to time, 
place, person, and situation.  His judgment and memory were 
good.  His mood and affect were anxious and his insight was 
described as fair.  The examiner stated that his symptoms 
were consistent with generalized anxiety disorder.

At his October 1996 hearing, the veteran testified that his 
anxiety reaction disorder has become worse.  The veteran 
reported that he attended church and went to his friend's 
house for dinner on Sunday, but that he did not have any 
hobbies, was not comfortable in crowds, and mainly just 
stayed around his home.  He stated that he no longer had any 
interest in watching television or reading.  The veteran 
further testified that he could not hold a job due to his 
nervousness and the medications for such.  The veteran's 
friend testified that the veteran was not a sociable person, 
and preferred to keep to himself.  She stated that in the 
past he enjoyed reading and going to church to teach Sunday 
school, but recently has lost all interest in these 
activities.  The veteran's friend further reported that he 
was often in a shaky mood when he came to her house for 
coffee.  

The RO, in a May 1997 rating decision, restored the veteran's 
50 percent evaluation for anxiety reaction.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's anxiety reaction is manifested by his inability 
to establish and maintain effective or favorable 
relationships resulting in virtual isolation in the community 
and that his symptoms are so totally incapacitating as they 
result in his demonstrable inability to obtain or retain 
employment.  The veteran and his friend testified on appeal 
that the veteran experienced constant nervousness and 
depression with suicidal ideation, loss of interest in 
activities, an inability to establish and maintain effective 
social relationships, and inability to work due to his 
nervousness.  Report of recent VA examinations indicate that 
the veteran experiences nervousness, panic attacks, 
depression, problems with procrastination, difficulty 
sleeping, decreased appetite, loss of interest in activities, 
and difficulty maintaining social relationships and 
employment.  The evidence creates doubt as to the degree of 
the veteran's impairment.  That doubt must be resolved in 
favor of the veteran.  Accordingly, the Board concludes that 
the evidence of record supports the grant of a 100 percent 
evaluation for the veteran's anxiety reaction disorder.

II.  Hearing loss

In an October 1978 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
evaluation.  

A May 1990 VA audiogram showed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
85
LEFT
40
70
75
85

Speech discrimination was 82 percent in the right ear and 84 
percent in the left ear.  The diagnoses were moderately 
severe to severe mixed hearing loss with mild to moderately 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural loss in the left ear.  In an August 
1990 rating decision, the RO increased the veteran's 
evaluation for hearing loss to 10 percent disabling effective 
in February 1990.

The requirements for reduction in the evaluation for 
disabilities in effect for 5 years or more are set forth at 
38 C.F.R. § 3.44 (a) and (b) (1998), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 414, 417 (1995).  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, 
4.87 and Diagnostic Codes 6100-6110 (1998).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

Additionally, 38 C.F.R. § 4.86 was recently revised, section 
(a) states that when the pure tone threshold at each of the 
specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied.  Each ear will be evaluated 
separately.  Section (b) states that when the pure tone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the higher numeral 
designation for hearing impairment from Table VI or Table VIa 
will be applied.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (amended 1999).     

In March 1995, the veteran filed a claim for a total rating 
based on individual unemployability.  In evaluating this 
claim, the RO determined that the veteran was requesting an 
increased evaluation of his service-connected hearing loss 
disability, evaluated as 10 percent disabling.

A March 1995 VA audiogram showed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
60
70
LEFT
35
45
45
65

The Maryland CNC word recognition test was 82 percent in the 
right ear and 90 percent in the left ear.  The diagnoses were 
moderate to moderately severe mixed type hearing loss in the 
right ear and mild sloping to moderately severe sensorineural 
hearing loss in the left ear.

In a May 1995 rating decision, the RO proposed to reduce the 
veteran's hearing loss disability evaluation from 10 percent 
to noncompensable on the basis that the evidence indicated 
improvement in this disability; the reduction was 
accomplished in a July 1995 rating decision and became 
effective on October 1, 1995.

A June 1995 private audiological evaluation showed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
90
95
100
LEFT
85
90
90
95

A speech discrimination test revealed speech discrimination 
was 92 percent in each ear.  The results indicated a severe 
to profound sensorineural hearing loss bilaterally.

An August 1995 VA audiological evaluation showed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
95
90
95
105
LEFT
85
90
85
95

The Maryland CNC word recognition test was 62 percent in the 
right ear and 68 percent in the left ear.  The examiner noted 
that this examination was questionable as previous 
evaluations indicated that the veteran has had a conductive 
component, which was most likely present at this time.  
According to the examiner, potential for improved hearing may 
exist with the resolution of the conductive component.  The 
examiner determined that this evaluation was invalid as the 
findings of this evaluation were much poorer than a recent 
previous evaluation and that there was poor agreement between 
the pure tone average and speech reception threshold.  The 
examiner recommended reevaluation prior to adjudication.

An October 1995 VA audiological evaluation revealed the 
veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
50
65
70
LEFT
35
45
45
70

 The Maryland CNC word recognition test was 80 percent in the 
right ear and 94 percent in the left ear.  The examiner 
determined that the validity of the pure tone air conduction 
thresholds was good and that hearing sensitivity by air 
conduction was considerably better than that at the August 
1995 examination.  A small conductive component was noted in 
the right ear.  The impression included valid evaluation 
showing moderate to moderately severe mixed hearing loss in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.

At his October 1996 hearing, the veteran testified that he 
cannot hear without his hearing aids and that in order to 
hear, he has to turn them up.

A November 1996 VA audiological evaluation, the examiner 
noted that the veteran has consistently shown high frequency 
sensorineural hearing loss bilaterally with conductive 
component present in one and occasionally both ears.  The 
veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
55
65
85
LEFT
40
45
45
70

 The Maryland CNC word recognition test was 82 percent in the 
right ear and 94 percent in the left ear.  A small conductive 
component was present in the right ear for low and mid 
frequencies.  The results revealed moderate to severe mixed 
type hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The examiner 
noted the validity of the previous evaluations were 
questionable in light of the veteran's performance at this 
examination.  The examiner reported that the veteran required 
extensive coaxing in order to respond at threshold.  The 
examiner recommended that evaluation of the veteran's hearing 
loss be done using Table VI, as it will provide the best 
estimate of the veteran's hearing disability.

In the instant case, the Board observes that the veteran's 10 
percent disability evaluation had been in effect for 5 years 
at the time of the reduction.  Accordingly, the reduction 
cannot be based on a single examination.  38 C.F.R. § 3.344.  
In this regard, the Board notes that although the reduction 
appears to have been based on a single VA examination of 
March 1995, there was a June 1995 private examination of 
record at the time of the July 1995 rating decision.  The 
findings of the March 1995 VA audiological evaluation convey 
that the veteran exhibited Level IV hearing in the right ear 
and Level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI (1998).  Such findings do not warrant the assignment 
of a compensable evaluation under the provisions of 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 
6100, 6101 (1998).  The findings of the June 1995 private 
audiological evaluation indicate that the veteran exhibited 
Level III hearing in both ears.  38 C.F.R. § 4.85, Table VI 
(1998).  Again, these findings do not warrant the assignment 
of a compensable evaluation under the provisions of 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 
6100, 6101 (1998).

While a subsequent August 1995 VA audiological evaluation 
shows that the veteran exhibited Level VIII hearing in the 
right ear and Level VII hearing in the left ear, the examiner 
stated that these findings were questionable and determined 
that this evaluation was invalid.

The findings of the most recent VA audiometric evaluations in 
October 1995 and November 1996 reveal pure tone threshold 
averages and Maryland CNC speech recognition scores producing 
numeric designations of Level IV in the right ear and Level I 
in the left ear.  

Accordingly, the preponderance of the evidence does not 
justify a restoration of the veteran's 10 percent disability 
evaluation for his hearing loss disability.  Mechanical 
application of the numeric designations produces a 
noncompensable disability evaluation for bilateral hearing 
loss.  38 C.F.R. Part 4 Code 6100 (1998).  Thus, the Board 
concludes that restoration of the veteran's 10 percent 
disability evaluation for hearing loss disability is not 
warranted.
 
The Board considered the evidence of this case in light of 
the recently amended provisions of 38 C.F.R. § 4.86; however, 
as the criteria of such provisions have not been met, the 
provisions of 38 C.F.R. § 4.86 (amended 1999) are not 
applicable.



ORDER

A 100 percent evaluation for anxiety reaction is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Restoration of a 10 percent evaluation for hearing loss 
disability is denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

